DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has argued that the objections to the drawings and specification have addressed the objections set forth in the previous Office Action.  Examiner agrees, and has withdrawn those objections.
Applicant has argued that the claim amendments overcome all 112 objections.  Examiner agrees that most of the rejections have been overcome, but some rejections remain below.
Applicant’s arguments with respect to the prior art are persuasive, and thus, new grounds of rejection are presented below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the scope of the claim is generally unclear because the relationship between the “sensor-on-clamp device” and the “clamp” is confusing.  Part of the reason for this is because the term “said clamp” in line 2 lacks antecedent basis.  Also, the claim is unclear as to whether the power source and sensor data transmitting means are also mounted to the tool joint clamp.
The following changes are suggested:
(Currently amended) A sensor-on-clamp device for use in a drilling system, said device comprising:
; and , a power source, and sensor data transmitting means mounted to the tool joint clamp
With regard to claims 3-7, these claims currently depend from canceled claim 2.  The dependency must be corrected.
With regard to claim 5, it is unclear whether the “transceiver” is in addition to the “sensor data transmitting means” of claim 1, or if the transceiver is the sensor data transmitting means.
With regard to claims 8-12, these claims stand rejected based on their dependence upon rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yater et al. (US 2008/0238095, hereinafter Yater) in view of Anderson et al. (US 2015/0285055, hereinafter Anderson).
With regard to claim 1, Yater discloses a clamp device for use in a drilling system, wherein said clamp is a tool joint clamp (the clamp 130 fits around a rotary shouldered joint as shown in Fig. 3A and thus meets the definition described in the specification of the instant specification) of the drilling system.
Yater fails to disclose that the device comprises one or more sensors mounted to the tool joint clamp, a power source and sensor data transmitting means.
(“S”), a power source and sensor data transmitting means (“batteries and antennas 372”, see paragraph 0050).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Yater by including the sensors, data transmitters, and power source of Anderson, in order to provide data to operators to assist in monitoring, controlling, and optimizing the drilling operation.
With regard to claim 3, Yater teaches sensors comprise sensors that measure parameters selected from the group consisting of X, Y and Z axis dynamic acceleration, torque, turns, revolutions per minute, flow rates, pressure, temperature and combinations thereof (Yater, paragraph 0024, lists all the parameters that can be measured).  
With regard to claim 4, Yater, as modified by Anderson, teaches that the sensors are mounted to a housing that is in turn mounted to the tool joint clamp (In Anderson, the sensors are contained in modular pockets 366, which will be mounted to Yater’s tool joint clamp).
With regard to claim 5, Yater, as modified by Anderson, teaches that the housing further comprises a transceiver (Anderson, paragraph 0041, note that Anderson teaches that the various components can be “combined into a package positioned in the pockets”).
With regard to claim 6, Yater, as modified by Anderson, discloses that the sensors collect data relating to operation of the drilling system, digitize said data (analog-to-digital conversion mentioned in paragraph 0042 of Anderson) and transmit the data (via transceivers and antennas mentioned in paragraph 0041) to a remote receiver hub (remote receiver hub is 124 in Anderson.  Note that Anderson’s sensing system has been incorporated into Yater via the modification of claim 1).
With regard to claim 7, Yater, as modified by Anderson, discloses that the digitized data is received by the receiver hub (124 in Anderson) via a remote antenna (Anderson, paragraph 0059, “base station antenna (e.g. in the surface unit 124 of Fig. 1)”). 
With regard to claim 8, Yater in view of Anderson discloses wherein said power source comprises one or more replaceable batteries (paragraph 0050, “batteries and antennas 372, may be removable and field replaceable”).
Yater in view of Anderson fails to teach that the replaceable batteries are commercially available.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Yater in view of Anderson such that the batteries were commercially available batteries, in order to decrease costs and ensure quick and easy battery replacement.
With regard to claim 9, Yates in view of Anderson discloses a battery holder (i.e. the pocket module 366 of Anderson) for housing batteries in a hazardous environment, wherein said batteries are replaceable within the battery holder while the battery holder stays in the hazardous environment (Anderson teaches that the batteries are “field replaceable”, i.e. while the device is still in the hazardous environment).

Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ROBERT E FULLER/           Primary Examiner, Art Unit 3676